Name: Council Regulation (EC) No 1191/97 of 25 June 1997 fixing, for the 1997/1998 marketing year, the intervention price for adult bovine animals
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  agricultural policy;  prices
 Date Published: nan

 28 . 6 . 97 EN I Official Journal of the European Communities No L 170/7 COUNCIL REGULATION (EC) No 1191/97 of 25 June 1997 fixing, for the 1997/1998 marketing year, the intervention price for adult bovine animals THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), and in particular the second subpara ­ graph of Article 6 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (% Having regard to the opinion of the Economic and Social Committee (4), Whereas it is desirable to retain for the 1997/1998 mar ­ keting year the intervention price fixed for the period 1 July 1996 to 30 June 1997 by Council Regulation (EC) No 1189/96 of 26 June 1996 fixing, for the 1996/ 1997 marketing year, the intervention prices for adult bovine animals (  *), HAS ADOPTED THIS REGULATION: Article 1 For the 1997/ 1998 marketing year, the intervention price for carcases of male animals in category R 3 of the Community scale for the classification of carcases of adult bovine animals laid down in Regulation (EEC) No 1208/81 (6) shall be ECU 347,5 per 100 kilograms deadweight. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1997. For the Council The President J. VAN AARTSEN (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . Regulation as last amended by Regulation (EC) No 2222/96 (OJ No L 296, 21 . 11 . 1996, p . 50). (2) OJ No C 101 , 27 . 3 . 1997, p. 15 . Q) Opinion delivered on 12 June 1997 (not yet published in the Official Journal). (4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal). 0 OJ No L 156, 29 . 6. 1996, p. 3 . (*) OJ No L 123, 7. 5. 1981 , p. 3 . Regulation as last amended by Regulation (EEC) No 1026/91 (OJ No L 106, 26 . 4. 1991 , p. 2).